STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                        NO.    2022   KW   0021


VERSUS


VICTOR         GALAN                                                              MARCH    14,       2022




In   Re:          Victor              Galan,       applying      for    supervisory        writs,      22nd
                  Judicial              District      Court,      Parish     of    St.    Tammany,      No.
                  563, 468.




BEFORE:          GUIDRY,              HOLDRIDGE,     AND    CHUTZ,     JJ.


        WRIT      DENIED.



                                                           JMG
                                                           GH
                                                           WRC




COURT      OF    APPEAL,              FIRST    CIRCUIT




                       If   I




           E    UIEY   CLERK           OF   COUR
                   FOR          THE    COURT